Citation Nr: 1039474	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, secondary to 
service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran testified before the undersigned at an April 2010 
travel board hearing at the Montgomery, Alabama, RO.  The 
transcript of the hearing is of record and has been reviewed.  At 
the hearing, the Veteran submitted additional private medical 
evidence, accompanied by a waiver of initial RO consideration.  
38 C.F.R. § 20.1304(c) (2009).  


FINDING OF FACT

The competent evidence indicates that the Veteran's hypertension 
is chronically worsened or aggravated by his service-connected 
bilateral knee disability.


CONCLUSION OF LAW

The Veteran's hypertension was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
hypertension secondary to service-connected bilateral knee 
disability, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the 
implementing regulations.

Analysis

The Veteran has, in his May 2000 claim, limited his appeal to 
service connection as secondary to a service connected 
disability.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform to the holding in Allen v. Brown, 
7 Vet. App. 439 (1995), where the Court decision that clarified 
the circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this 
regard, 38 C.F.R. § 3.310 was changed to note that aggravation 
will not be conceded unless the baseline level of severity, of 
the non- service connected disability, is established by medical 
evidence.  The level of aggravation will be determined by 
deducting the baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level.  The amendments to this section are not 
liberalizing.  Therefore, because the Veteran's original claim of 
entitlement to service connection for hypertension secondary to a 
bilateral knee disability was received in May 2000, the Board 
will apply the former version of the regulation, which is more 
favorable to the Veteran.

The Veteran claims that his hypertension should receive secondary 
service connection to his service-connected bilateral knee 
disability.  As such, it is necessary to determine if the 
Veteran's hypertension was proximately caused by or chronically 
worsened by the Veteran's service-connected bilateral knee 
disability.

The Veteran was afforded a VA examination in October 2005.  At 
the examination, the Veteran stated that he had a right total 
knee replacement in 1989 and he was diagnosed with hypertension 
at the same time.  The examiner noted that the Veteran's blood 
pressures have ranged from 120 to 180 systolic and 70 to 110 
diastolic with no chest pain, no shortness of breath, and no eye 
problems.  The examiner further noted that the Veteran is 
morbidly obese.  The day of the examination the Veteran's blood 
pressure was 150/100 standing and 153/80 sitting.  The Board 
notes that the Veteran was diagnosed with hypertension at the 
October 2005 VA examination.  As such, the Board notes that the 
Veteran has a current disability as required by 38 C.F.R. § 3.303 
(2009).

Having determined that the Veteran has a current disability, the 
Board must determine whether the Veteran's currently diagnosed 
hypertension is proximately due to or the result of his service-
connected bilateral knee disability or that his service-connected 
bilateral knee disability has chronically worsened his 
hypertension.  In this regard, the Board notes that the examiner 
at the October 2005 VA examination opined that the Veteran's 
hypertension is not related to his service-connected bilateral 
knee disabilities.  However, the Board notes that the examiner 
further opined that the Veteran's bilateral knee disability may 
aggravate the Veteran's hypertension.  As such, the Board will 
consider whether the Veteran's hypertension has been chronically 
worsened by his service-connected bilateral knee disability.

The Veteran provided an April 2010 letter from a private 
physician, Dr. B. E., who has treated the Veteran since May 1999 
for both hypertension and knee problems.  The doctor noted that 
the Veteran has had a history of several knee surgeries and that 
the Veteran did not exhibit high blood pressure until after the 
first knee surgery, although there are no available records to 
confirm.  The doctor stated that while he doubts that the 
Veteran's knee surgery itself caused the hypertension, the 
Veteran's blood pressure level seems to be correlated with his 
increased body weight.  The doctor further stated that the 
Veteran's knee disabilities have caused a marked decrease in 
activity, which has led to a marked increase in body weight, 
which has caused an increase of the Veteran's hypertension.  
Finally, the doctor stated that the Veteran's knee disabilities 
could have been the instigating factor leading to hypertension.  
As such, the Board finds that Dr. B. E. provides a positive nexus 
opinion stating that the Veteran's hypertension is chronically 
worsened by his service-connected bilateral knee disability.  

Additionally, the Board notes that a May 2000 letter from a VA 
physician stated that the Veteran was being treated for 
hypertension and chronic knee pain and that it is likely that the 
pain caused by the Veteran's knee disabilities contributes to his 
hypertension.  Again, the Board finds that this is a positive 
nexus statement with regard to the Veteran's service-connected 
bilateral knee disability having chronically worsened the 
Veteran's hypertension.  

With consideration of all of the above, the Board finds that the 
Veteran has a current disability and positive nexus opinions 
stating that the Veteran's service-connected knee disabilities 
have aggravated or chronically worsened the Veteran's 
hypertension.  Therefore, the Board finds that a preponderance of 
the evidence is in favor of the Veteran's claim of service 
connection for hypertension secondary to service-connected 
bilateral knee disability.  The Board has considered the benefit 
of the doubt rule and determined that the claim must be granted.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to service connection for hypertension secondary to 
service-connected bilateral knee disability is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


